


AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”), is entered
into as of November 10, 2014, by and between Third Point Reinsurance Ltd., a
Bermuda company (the “Company”), and J. Robert Bredahl (the “Executive”).
WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of January 26, 2012 (the “Employment Agreement”); and
WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 1 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.     Section 2(a) of the Employment Agreement shall be amended to read in its
entirety as follows:
“2. Extent of Employment.
(a)Duties. , During the Employment Term and from and after November 10, 2014,
the Executive shall serve as the President and Chief Operating Officer of the
Company. In his capacity as President and Chief Operating Officer, the Executive
shall perform such duties, services, and responsibilities on behalf of the
Company consistent with such position as may be reasonably assigned to the
Executive from time to time by the Chief Executive Officer of the Company. In
performing such duties hereunder, the Executive shall report directly to the
Chief Executive Officer.”
1.Section 3(a) of the Employment Agreement shall be amended to read in its
entirety as follows:
“3. Compensation and Benefits
(a)     Base Salary. During the Employment Term and from and after November 10,
2014, in full consideration of the performance by the Executive of the
Executive’s obligations hereunder (including any services as an officer,
director, employee, or member of any committee of any affiliate of the Company,
or otherwise on behalf of the Company), the Executive shall receive from the
Company a base salary (the “Base Salary”) at an annual rate of $750,000 per
year, payable in accordance with the normal payroll practices of the Company
then in effect.”
2.    The parties hereto agree that except as specifically set forth in this
Amendment No. 1, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.
[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
By: /s/ John R. Berger    
Name: John R. Berger
Title: Chairman, Chief Executive Officer and Chief Underwriting Officer




By: /s/ Tonya L. Marshall     
Name: Tonya L. Marshall
Title: EVP, General Counsel & Secretary




EXECUTIVE
/s/ J. Robert Bredahl ________________________________________
J. Robert Bredahl





 


